Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner thanks Applicant for the extremely thorough remarks filed 02/03/2022.  Examiner does not agree with the entirety of the statements.  The reasons for allowance are indicated below.
The following is an examiner’s statement of reasons for allowance: As Applicant indicated on pages 14-17 in the remarks filed 02/03/2022, Charbonneau, Howard and Carraway disclose inflow and outflow structures through other plates and not through the first and second end plates as specifically required by claim 11 in addition to the remaining limitations of claim 11.  Although each of the limitations of independent claim 11 are disclosed in the prior art none of the cited prior art of record makes obvious the limitation pointed out by Applicant on page 14 of the remarks filed 02/03/2022 in addition to the remaining limitations of claim 11.
  Applicant has pointed out the benefits and unexpected results of this limitation require the inflow and outflow through the first and second end plates in addition to all the limitations of present claim 11 on page 17 of the remarks filed 02/03/2022.  Claims 12-20 are allowable at least for depending from claim 11. Claims 12 and 38 are allowable for the same reasons regarding claim 11 above and claim 43 is allowable at least for depending from claim 38.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741